20-08949-rdd     Doc 104-3   Filed 02/08/21 Entered 02/08/21 17:06:55     Supplement
                              Letter to Court Pg 1 of 2



                        AVROM R. VANN, P.C.
                         ATTORNEY-AT-LAW
              1211 AVENUE OF THE AMERICAS-40TH FLOOR
                   NEW YORK, NEW YORK 10036-8718

                                  (212) 382-1700
AVROM R. VANN, P.C.*
                                                            FACSIMILE NO. (212) 661-6976

*MEMBER NEW YORK
AND NEW JERSEY BARS



                                                                  February 8, 2021


Hon. Robert D. Drain
Judge of the United States Bankruptcy Court
Southern District of New York
300 Quarropos Street - Suite 147
While Plaints, New York 10601

       Re:    Mosdos Chofetz Chaim, Inc.
              Case Number: Chapter 11 12-2361-rdd
              Adversary Proceeding: 20-08949-rdd


Dear Judge Drain:

      I refer to the Motion for Reconsideration which I am filing on this date on
behalf of Plaintiff Most those Carpets Client Inc.

      Last week in accordance with your Rules of Practice, I called Dorothy LI to
request a return date for the Motion. She advised that with respect to Motions for
Reconsideration your practice is that the motion is filed and that you thereafter
determine what proceedings will follow including a return date for the motion,
should you determine one is necessary.

                                              Respectfully submitted:

                                              AVROM R. VANN, P.C.

                                                    S/ Avrom R. Vann

                                              By:
                                                    Avrom R. Vann, Esquire

ARV: dat
cc: All Counsel of Record
20-08949-rdd       Doc 104-3     Filed 02/08/21 Entered 02/08/21 17:06:55   Supplement
                                  Letter to Court Pg 2 of 2


AVROM R. VANN, P.C.

Hon. Robert D. Drain
January 21, 2021

Page 2


         Via Electronic Filing
